UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7413


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES LYN LYNCH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:99-cr-00322-JAB-1)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Lyn Lynch, Appellant Pro Se.    L. Patrick Auld, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      Lyn   Lynch      appeals    the   district       court’s    order

denying    his    motion     for    a    sentence    reduction        filed    under    18

U.S.C. § 3582(c) (2006).                We have reviewed the record and find

the     court    did   not     abuse      its    discretion      and    there     is    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.               United States v. Lynch, No. 1:99-cr-

00322-JAB-1      (M.D.N.C.       filed    July    10,    2009;   entered       July    13,

2009).     We dispense with oral argument because the facts and

legal    contentions       are     adequately     presented      in    the     materials

before    the    court   and     argument       would    not   aid     the    decisional

process.

                                                                                AFFIRMED




                                            2